Ferguson, P. J.,
Judgment was entered in this case by an amicable action. The right to enter such action by an attorney was dependent upon a condition contained in the lease to the effect that, upon any violation of a covenant in the lease, the lease could be determined at the option of the lessor, to be signified by written notice to that effect delivered to the lessee or left upon the demised premises. The amicable action contains no averment that the lease had been determined with written notice to the lessee. Under the authority of Bergdoll v. Spalding, 234 Pa. 588, we are obliged to hold that the plaintiff is not entitled to judgment.
The rule to strike off the judgment must be made absolute.